     Case 2:20-cv-00134-SVW-AGR Document 19 Filed 06/05/20 Page 1 of 2 Page ID #:76




 1   Scott M. Grace S.B.N. 236621
     Grace Law, APC
 2   1958 Sunset Cliffs Boulevard
 3   San Diego, CA 92107
     sgrace@gracelawapc.com
 4   Phone: (619) 346-4611
 5   Fax: (619) 501-8106
 6
     Attorneys for Plaintiff Martha Niedbal
 7
 8
                                UNITED STATES DISTRICT COURT
 9
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12    Martha Niedbal,                             Case No. 2:20-cv-00134 SVW AGR
13
                                  Plaintiffs,     NOTICE OF VOLUNTARY
14                                                DISMISSAL OF DEFENDANT
      vs.                                         FARMAR LAW GROUP, P.C. WITH
15
                                                  PREDJUDICE
16    Velocity Investments, LLC and FarMar
17    Law Group, P.C.

18                                 Defendants.
19
20
21       COMES NOW Plaintiff, Martha Niedbal, and dismisses the Complaint herein with
22   prejudice at Plaintiff’s cost pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) as to Defendant FarMar
23   Law Group, P.C.
24
25   Date: June 5, 2020                           Grace Law, APC
26                                                /s/ Scott M. Grace
                                                  Scott M. Grace
27                                                Attorney for the Plaintiff,
28                                                Martha Niedbal
                                                   1
      NOTICE OF VOLUNTARY DISMISSAL
                                                                Case number 2:20-cv-00134 SVW AGR
     Case 2:20-cv-00134-SVW-AGR Document 19 Filed 06/05/20 Page 2 of 2 Page ID #:77




 1
 2                                  CERTIFICATE OF SERVICE
 3
            I certify that on June 5, 2020 a copy of the foregoing was filed and served
 4   electronically in the ECF system. Notice of this filing will be sent to the parties of
 5
     record by operation of the Court’s electronic filing system as described below.
     Parties may access this filing through the Court’s system.
 6
 7
                                                    /s/ Scott M. Grace
                                                    Scott M. Grace
 8                                                  Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
      NOTICE OF VOLUNTARY DISMISSAL
                                                                   Case number 2:20-cv-00134 SVW AGR
